Filed
                8/6/2015 3:35:37 PM
                    Esther Degollado
                        District Clerk
                        Webb District
                       Teresa Jaime
               2014-TXA-000750-D2


       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
8/7/2015 1:39:34 PM
  KEITH E. HOTTLE
        Clerk
                                 Filed
                8/6/2015 3:35:37 PM
                    Esther Degollado
                        District Clerk
                        Webb District
                       Teresa Jaime
               2014-TXA-000750-D2


       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
8/7/2015 1:39:34 PM
  KEITH E. HOTTLE
        Clerk